             Case 5:20-cv-06538-JLS Document 17 Filed 05/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SECURITIES AND EXCHANGE COMMISSION,        :
                                           :
                         Plaintiff,        :
                                           :
                   v.                      :
                                           :                     Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.            :                     (filed in the United States District
(dba THE INCOME STORE)                     :                     Court, Northern District of Illinois)
                                           :
and                                        :
                                           :
KENNETH D. COURTRIGHT, III,                :
                                           :
                         Defendants.       :
                                           :
                                           :
MELANIE E. DAMIAN, AS RECEIVER OF          :                     Ancillary Case No. 20-cv-06538
TODAY’S GROWTH CONSULTANT, INC.            :
(dba THE INCOME STORE) ,                   :
                                           :
                         Plaintiff,        :
                                           :
                   v.                      :
                                           :
WILLIAM LONGCORE                           :
                                           :
                         Defendant.        :
__________________________________________ :

                         STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff Melanie E. Damian, as Receiver of Today’s Growth Consultant, Inc. (d/b/a The

Income Store) and Defendant William Longcore, by and through their undersigned attorneys, pursuant

to FRCP 41(a)(1)(A)(ii), hereby stipulate to a dismissal with prejudice of Plaintiff’s claims in the

above-referenced matter.

         Each party shall bear their own attorneys’ fees and costs.




{02206180;v1 }
                     Case 5:20-cv-06538-JLS Document 17 Filed 05/13/21 Page 2 of 2




        CUNNINGHAM, CHERNICOFF &                DAMIAN & VALORI LLP
         WARSHAWSKY, P.C.

        /s/ Bruce J. Warshawsky                 /s/ Kenneth Dante Murena
        Bruce J. Warshawsky, Esq.               Kenneth Dante Murena, Esq.
        2320 N. Second Street                   Florida Bar No. 147486
        Harrisburg, PA 17110                    kmurena@dvllp.com
        bjw@cclaw.pc.com                        Christine M. Dimitriou, Esq.
                                                Florida Bar No. 99381
                                                cdimitriou@dvllp.com
                                                Damian & Valori LLP
                                                1000 Brickell Avenue, Suite 1020
                                                Miami, FL 33131
                                                Telephone: (305) 371-3960
                                                Facsimile: (305) 371-3965
                                                Admitted Pro Hac Vice

                                                SEMANOFF ORMSBY
                                                GREENBERG & TORCHIA, LLC

                                                /s/ Stephen C. Goldblum
                                                Stephen C. Goldblum, Esq.
                                                2617 Huntingdon Pike
                                                Huntingdon Valley, PA 19006
                                                Telephone: (215) 887-0200
                                                Email: sgoldblum@sogtlaw.com

                                                Counsel for Melanie E. Damian,
                                                Court-Appointed Receiver



                                                APPROVED:

Date: May 13, 2021                                /s/ Jeffrey L. Schmehl

                                                Jeffrey L. Schmehl, J.




                                                   2
        {02206180;v1 }
